[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#107)
After hearing held on plaintiff's request to amend, it is hereby Ordered: denied; for the following reasons:
The allegations of the proposed amendment (i.e., the addition of five counts to the original one-count complaint) do not concern "acts and dealings between the parties necessarily connected with and dependent upon the marital relationship between them." DeFelippi v. DeFelippi,23 Conn. Sup. 352, 353 (1962). Rather, they concern events which occurred, in whole or in part, prior to the marriage and beginning in October, 1991. As such, there is a misjoinder in that the events do not arise out of the same transaction, viz., the marital relationship, and raise issues unconnected with issues in the several causes of action set forth in the first count of the complaint. Cf. Castonguay v. Castonguay,5 Conn. Sup. 401, 402 (1937).
GAFFNEY, J.